Citation Nr: 0026124	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder to include chronic lumbosacral strain and 
degenerative disc disease.  

2.  Entitlement to an increased disability evaluation for 
bilateral varicose veins, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1941 to October 
1943.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
denied an increased disability evaluation for the veteran's 
service-connected bilateral varicose veins.  In May 1994, the 
veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In September 1994, 
the RO denied service connection for low back strain.  In May 
1997, the veteran was afforded a hearing before the 
undersigned Member of the Board sitting at the RO.  In 
September 1997, the Board remanded the veteran's claims to 
the RO for additional development of the record.  The veteran 
has been represented throughout this appeal by the American 
Legion.  


FINDINGS OF FACT

1.  Chronic lumbosacral strain was initially manifested 
during wartime service.  

2.  The veteran's service-connected disorders include chronic 
lumbosacral strain, bilateral varicose veins, and 
appendectomy scar residuals.  

3.  Lumbosacral spine degenerative disc disease was not shown 
during wartime service or for decades after service 
separation.  The veteran's current lumbosacral spine 
degenerative disc disease with radiculopathy/sciatica has not 
been shown to have originated during active service.  

4.  The veteran's lumbosacral spine degenerative disc disease 
with radiculopathy/sciatica has not been shown to be 
etiologically related to his service-connected disorders.  


CONCLUSIONS OF LAW

1.  Chronic lumbosacral strain was incurred during wartime 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).  

2.  Lumbosacral spine degenerative disc disease was not 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

3.  Lumbosacral spine degenerative disc disease was not 
incurred secondary to the veteran's service-connected 
disorders.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R.§ 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

A veteran who served during a period of war is presumed to be 
in sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for bilateral varicose veins and 
appendectomy scar residuals.  

At his December 1941 physical examination for service 
entrance, the veteran was found to exhibit no musculoskeletal 
defects.  A February 25, 1942 Army treatment entry notes that 
the veteran complained of low back pain.  An impression of 
erectile spinal muscle myofascitis was advanced.  Treatment 
entries dated on February 27, 1942 indicate that the veteran 
complained of low back pain.  The veteran reported that: his 
back had "always been weak;" he sustained a back injury in 
a February 1930 motor vehicle accident; and he experienced 
sharp low back pain while doing calisthenics.  The Army 
physician observed right sacroiliac area pain, tenderness, 
and muscle spasm.  An impression of sacroiliac strain was 
advance.  A March 1942 Army hospital summary reflects that 
the veteran was diagnosed with moderate sacroiliac region 
strain.  The Army physician commented that the veteran's 
disorder was "originally sustained when his back was injured 
in a truck accident in February 1930" and he sustained an 
"exacerbation while doing calisthenics at Sheppard Field, 
Texas on January 20, 1942."  

A December 1942 treatment entry states that the veteran 
complained of low back and bilateral leg pain of six months' 
duration.  He stated that he had experienced a severe low 
backache following a June 1942 appendectomy and was given a 
spinal nerve block to ease the pain.  He did not report 
either a preservice back injury or a February 1930 motor 
vehicle accident.  The veteran's back was reported to be 
"normal to physical examination."  A January 1943 X-ray 
study of the lumbosacral spine revealed no abnormalities.  An 
August 1943 treatment entry conveys that the veteran 
complained of low back pain.  

A December 1943 VA hospital summary relates that the veteran 
complained of chronic low back pain.  He presented a history 
of inservice low back pain.  A low back diagnosis was not 
advanced.  

A December 1967 VA orthopedic evaluation states that the 
veteran complained of low back pain.  On examination, the 
veteran exhibited a "normal" range of motion of the back 
without pain.  Contemporaneous X-ray studies of the back were 
reported to show early degenerative arthritis.  

A November 1992 physical evaluation from E. Morgan Collins, 
M.D., states that the veteran complained of sciatic pain.  An 
impression of chronic sciatic strain was advanced.  

Hospital summaries and associated clinical documentation from 
Baptist Memorial Hospital dated in September 1993 convey that 
the veteran complained of intermittent radiating thoracic and 
lumbar spine pain of 52 years' duration.  Impressions of 
chronic low back pain and sciatica were advanced.  A December 
1993 electromyographic/nerve conduction study from Thomas W. 
Arnold, M.D., conveys that the veteran exhibited findings 
consistent with multiple left lumbosacral neuropathies with 
predominately S1 involvement and left lower extremity 
polyneuropathy.  

A January 1994 treatment record from Harry Friedman, M.D., 
states that the veteran complained of low back pain in 
September 1993 while building a house.  Contemporaneous 
electrodiagnostic studies revealed lumbosacral degenerative 
disc disease at L5-S1, a left scoliosis convexity, 
lumbosacral spinal stenosis at L4-5 and L5-S1, and multiple 
left radiculopathies.  Impressions of chronic lumbosacral 
strain and "doubt sciatica on left" were advanced.  

In an April 1994 written statement, the veteran advanced that 
he had injured his back shortly after arriving at Camp 
Shelby, Mississippi.  He stated that he continued to 
experience low back pain and sought medical treatment while 
at Sheppard Field, Texas.  He experienced chronic low back 
and sciatic nerve pain following service separation.  At the 
May 1994 hearing on appeal, the veteran testified that he had 
injured his back during active service and sustained a 
chronic low back/sciatic nerve injury.  

A June 1994 written statement from Richard W. Spelzhaus, 
D.C., related that the veteran was treated for a "sub-acute 
recurrence of a chronic low back strain" on February 11, 
1947 and again in 1956.  Dr. Spelzhaus stated that:

[The veteran] stated the trouble had 
begun after he injured his back in a fall 
while in the military service at Camp 
Shelby, Mississippi in January 1942 ...  
and that he had had "spells" with his 
back and on-going discomfort ever since.  

A June 1994 written statement from Charles E. Crawley, M.D., 
relates that he treated the veteran for low back pain in 1946 
and 1947.  A June 1994 written statement from G. A. Sexton, 
M.D., indicates that he treated the veteran for back pain on 
several occasions during the 1960's.  

In a July 1994 written statement, the veteran advanced that 
he had been treated for his back and left sciatic nerve 
complaints by a Gus Laughrun, M.D, on several occasions in 
1944.  Dr. Crawley and a Harold Cogburn, M.D., subsequently 
acquired Dr. Laughrun's practice and treated the veteran for 
several years.  

In his May 1995 substantive appeal, the veteran asserted that 
his chronic back disorder was precipitated by an inservice 
injury sustained while he was carrying a heavy oak timber.  
He stated that his treating Army physicians had been unable 
to relieve his back pain.  The veteran recalled that he had 
been treated for his low back complaints by the VA in 1943; 
at the Army-Navy Hospital on several occasions in 1944; by 
Dr. Laughrun between 1944 and 1946; by Drs. Crowley and 
Spelzhaus between 1946 and either 1950 or 1951; and by Dr. 
Sexton in 1954 and 1955.  The veteran clarified that he again 
experienced chronic low back pain in 1993.  

At the hearing before the undersigned Member of the Board, 
the veteran testified that he had initially injured his back 
in 1942 during active service and subsequently experienced 
intermittent low back pain thereafter.  He stated that he had 
been initially treated for his low back in 1943.  He 
acknowledged that additional clinical documentation of his 
post-service low back treatment was unavailable for 
incorporation into the record.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The report of the veteran's December 1941 physical 
examination for service entrance does not identify any 
chronic back disorders or other abnormalities.  The veteran 
is therefore entitled to the presumption of soundness as to a 
chronic back disorder.  It is next necessary to determine 
whether the presumption of soundness has been rebutted.  

The veteran was treated for low back pain on several 
occasions and diagnosed with sacroiliac strain during his 
period of wartime service.  The March 1942 hospital summary 
notes that the veteran reported that he had initially injured 
his back in a 1930 motor vehicle accident and subsequently 
exacerbated his preexisting back disorder while doing 
calisthenics.  The remainder of the record makes no reference 
to a 1930 motor vehicle accident or any preservice back 
disorder.  The Board observes that the Army physician did not 
explain his conclusions or the absence of any clinical 
findings as to the back on the physical examination for 
service entrance.  In reviewing a similar factual scenario, 
the United States Court of Appeals for Veterans Claims 
(Court) has directed that "a bare conclusion, even one 
written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness."  Miller v. West, 11 Vet. App. 
345, 348 (1998).  Therefore, the Board finds that the March 
1942 service medical record does not constitute clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness.  

The veteran was diagnosed with sacroiliac strain during 
active service; was seen for low back pain within a month of 
service separation; and received ongoing post-service 
treatment for chronic lumbosacral strain.  In the absence of 
any evidence to the contrary, the Board concludes that 
service connection is now warranted for chronic lumbosacral 
strain.  

The Board observes that the veteran was initially diagnosed 
with lumbosacral spine degenerative disc disease with 
radiculopathy/sciatica in 1993 and 1994, approximately 
forty-nine years after service separation.  The veteran 
asserts on appeal that he has experienced the same chronic 
low back symptomatology since active service.  No competent 
medical authority has advanced an opinion as to the etiology 
for the veteran's lumbosacral spine degenerative disc disease 
or otherwise attributed its onset to the veteran's wartime 
service, his chronic lumbosacral strain, or other 
service-connected disorders.  The Court has held that a lay 
witness is generally not capable of offering evidence 
involving medical knowledge such as the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, the Board finds that service 
connection is not warranted for lumbosacral spine 
degenerative disc disease.  


ORDER

Service connection for chronic lumbosacral strain is granted.  
Service connection for lumbosacral spine degenerative disc 
disease.  


REMAND

The veteran asserts that the record supports assignment of an 
increased evaluation 


for his bilateral varicose veins.  In reviewing the record, 
the Board observes that the veteran was last afforded a VA 
examination for compensation purposes in July 1993.  The 
Court has held that the VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

On January 12, 1998, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to vascular disabilities including post-phlebitic disorders 
and varicose veins.  The regulations and schedular criteria 
are found in 38 C.F.R. § 4.104.  In a precedent opinion dated 
April 10, 2000, the General Counsel of the VA concluded that 
when a provision of the rating schedule is amended while a 
claim for an increased evaluation under that provision is 
pending, the VA should first determine whether the amended 
regulation is more favorable to the veteran.  If so, the 
retroactive application of the amended regulation is governed 
by 38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2000) which 
provides that the VA may award an increased evaluation based 
on a change in the regulation retroactive to, but no earlier 
than, the effective date of the amended regulation.  In such 
situations, the Board should apply the prior version of the 
regulation for the period prior to the amendment and utilize 
the amended regulation for the period on and after the 
effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

The Board observes that the veteran's claim for an increased 
evaluation for bilateral varicose veins has not been reviewed 
by the RO under the amended rating schedule.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination which is 
sufficiently broad to accurately 
determine the nature and severity of his 
bilateral varicose veins and 
post-phlebitic disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner.  The examination report should 
reflect that such a review was conducted.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his original 
claims for disability compensation will 
be decided upon the evidence of record.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to 
increased evaluation for his bilateral 
varicose veins.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 11 -


- 1 -


